      Case 2:20-cv-01184-GBW-CG Document 10 Filed 12/31/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ISAIAH MALDONADO,

      Plaintiff,

v.                                                            No. CV 20-1184 GBW/CG

THE GEO GROUP, INC.,

      Defendant.

               ORDER EXTENDING DEFENDANT’S TIME TO ANSWER

      THIS MATTER is before the Court on Defendant’s Unopposed Motion for

Extension of Time to Respond to Complaint (the “Motion”), (Doc. 9), filed December 28,

2020. In the Motion, Defendant The GEO Group, Inc. states that counsel for the parties

are currently reviewing several arbitration agreements that may apply to proposed class

members, and are “actively engaged in settlement negotiations.” Id. at 2. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendant’s response to Plaintiff’s Complaint

is due January 15, 2021.

      IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
